UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7111



TYRELL DAVRON ANDERSON,

                                              Plaintiff - Appellant,

          versus


SECRETARY, DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONAL SERVICES, for the State of
Maryland,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:05-cv-
02851-AMD)


Submitted: August 24, 2006                 Decided: September 1, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrell Davron Anderson, Appellant Pro Se. Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Tyrell Davron Anderson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.              We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.             Anderson v.

Sec’y Dep’t Pub. Safety and Corr. Servs., No. 1:05-cv-02851-AMD (D.

Md. May 24, 2006).        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -